Citation Nr: 0914292	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  01-04 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for loss of motion of the thoracic spine due to surgical 
resection of the rib (spine disability).  

2.  Entitlement to an initial compensable rating for 
resection of the posterior left 8th rib, status-post 
thoracotomy and thoracotransversectomy, 7th/8th intercostal 
space (left rib resection).

3.  Entitlement to an initial rating in excess of 10 percent 
for numbness from T7 to T10 dermatome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to 
February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  The Veteran's claims folder was 
subsequently transferred to the New York, New York, RO.  

In March 2005, the Veteran appeared and testified at a 
Central Office hearing.  The transcript is of record.  

In November 2006, the Board most recently remanded the 
Veteran's claim for another VA examination to determine any 
residual or related disabilities associated with her service-
connected spine disability and separately rated left rib 
resection.  The requested action was taken and the Veteran's 
claim is appropriately before the Board for adjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not experienced severe loss of 
thoracolumbar motion, nor did she experience listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, nor is there 
evidence of forward flexion of the thoracolumbar spine to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.

3.  During service, the Veteran underwent a resection of the 
left 7th and 8th ribs.  

4.  The Veteran's numbness of the left thoracic spine is 
manifested by moderate, incomplete paralysis of the nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for loss of motion of the thoracolumbar spine have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5295 
(effective prior to September 26, 2003), and Diagnostic Code 
5237 (effective September 26, 2003).

2.  The criteria for a separate10 rating for a left rib 
resection have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.16, 4.71a, Diagnostic Code 5297 (2008).

3.  The criteria for an initial rating in excess of 10 
percent for numbness from T7 to T10 dermatome have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.31, 4.124a Diagnostic Code 8210 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in January 2003, May 2006, and August 2007, 
VA notified the Veteran of the information and evidence 
needed to substantiate and complete her initial claim for 
service connection and the appeal of her initial rating, 
including what part of that evidence she was to provide and 
what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the Veteran to submit any additional 
information in support of her claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in the May 2006.  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veteran's Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under the VCAA for increased rating claims.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
Court has also indicated that in a claim for a higher initial 
evaluation after the claim for service connection has been 
substantiated and allowed, as is the situation in this case, 
that further notice is not required.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).  As such, the Board finds that VA 
met its duty to notify the Veteran of her rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, VCAA notice was not given prior to the appealed 
AOJ decision, dated in March 2000.  The Court specifically 
stated in Pelegrini, however, that it was not requiring the 
voiding or nullification of any AOJ action or decision if 
adequate notice was not given prior to the appealed decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notice was provided in 
January 2003, May 2006, and August 2007, and a Supplemental 
Statement of the Case was most recently issued subsequent to 
those notices in September 2008, the Board finds that notice 
is pre-decisional as per Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording her physical examinations, obtaining medical 
opinions as to the severity of her disabilities, and by 
affording her the opportunity to give testimony before an RO 
hearing officer and/or the Board.  In January 2005, the 
Veteran appeared and testified at a Central Office hearing.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the Veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the Veteran and that no further action is 
necessary to meet the requirements of the VCAA.  

The Veteran contends that her spine disability and left rib 
resection warrant a rating in excess of 20 percent and 0 
percent, respectively.  As she was separately rated for 
numbness from T7 to T10 dermatome, this issue is also 
considered on appeal.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, as in this case, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the 
Court held that "staged" ratings are appropriate for an 
increased rating claim in such a case, when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.

When VA granted service connection, a 10 percent rating was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5297, for a 
rib resection.  Later, she was evaluated for loss of motion 
of the thoracic spine under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 and awarded a 20 percent rating.  Upon 
reevaluation, the Veteran's 10 percent rating under 
Diagnostic Code 5297 became noncompensable, and the 20 
percent under Diagnostic Code 5237 reflected evaluation for 
the loss of range of motion in the spine.  The Veteran was 
subsequently diagnosed as having degenerative joint disease 
of the spine and numbness of the left thoracic spine. 

The Rating Schedule, prior to September 26, 2003, provided 
ratings for limitation of motion of the thoracolumbar spine 
when limitation was slight (10 percent), moderate (20 
percent), or severe (40 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (effective before September 26, 2003).  
For lumbosacral strain, ratings were provided when there was 
evidence of characteristic pain on motion (10 percent), 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, unilateral, in a standing position (20 
percent), or listing of the whole spine to the opposite side 
with a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent).  38 C.F.R. § 
4.71, Diagnostic Code 5295 (effective before September 26, 
2003).

Under the schedular requirements which became effective on 
September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated based upon 
either the total duration of incapacitating episodes over the 
past twelve months or a combination of separate evaluations 
of chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities under Section 
4.25, whichever method results in the higher evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 
23, 2002.  Specifically, evidence of incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months will result in the grant 
of a 20 percent disability evaluation; evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months warrants the assignment of a 40 percent disability 
rating; evidence of incapacitating episodes having a total 
duration of at least six weeks during the past twelve months 
warrants the assignment of a 60 percent disability rating.

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5293, effective September 
23, 2002.  With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  See 38 
C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Note 3 following Diagnostic 
Code 5293, effective September 23, 2002.

During the course of this appeal, effective September 26, 
2003, all rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a were amended.  
See 68 Fed. Reg. 51. 454 (Aug. 27, 2003) codified at 38 
C.F.R. § 4.71a, DC's 5235 to 5243 (2004).  The amendment 
changed the diagnostic code numbers used for all spine 
disabilities and instituted the use of a general rating 
formula for diseases and injuries of the spine for the new 
Diagnostic Codes 5235 to 5243.

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine 
............................100

Unfavorable ankylosis of the entire thoracolumbar 
spine......50

Unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine........................................................
.......40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
..30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis.................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height..................................................10

The Veteran's service-connected residuals of left rib 
resection have been evaluated as noncompensable by analogy to 
the removal of ribs under Diagnostic Codes 5299-5297.  Under 
this Diagnostic Code, a 10 percent disability rating is 
warranted for removal of one rib or resection of two or more 
ribs without regeneration.  A 20 percent disability rating 
requires the removal of two ribs.  38 C.F.R. § 4.71a, 
Diagnostic Code 5297 (2008).

The Veteran's numbness of T7 to T10 has been evaluated by 
analogy to incomplete paralysis of the vagus nerve.  Under 
Diagnostic Code 8210, a 10 percent rating is warranted when 
there is evidence of moderate incomplete paralysis of the 
tenth cranial nerve.  The severity of impairment is dependent 
upon the extent of sensory and motor loss to organs of voice, 
respiration, pharynx, stomach and heart.  A 30 percent rating 
is warranted if it is shown that manifestations of the 10th 
cranial nerve disability more closely approximate severe 
incomplete paralysis of the tenth cranial nerve.  A 50 
percent rating is awarded for complete paralysis of the 10th 
cranial nerve.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require 
consideration of a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Veterans Court held in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), that all complaints of pain, fatigability, 
etc., shall be considered when put forth by a veteran.  
Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the 
Veteran's complaints of pain have been considered in the 
Board's review of the diagnostic codes for limitation of 
motion.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25.  One 
exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14, which states that 
evaluation of the same disability under various diagnoses is 
to be avoided.  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board also notes that a disability may be rated by 
analogy when there is not a diagnostic code that sets forth 
criteria for assigning disability evaluations for the exact 
disability suffered by a veteran.  When an unlisted condition 
is encountered, it is permissible to rate that condition 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  See 38 C.F.R. § 4.20.

In September 1999, the Veteran underwent a VA General Medical 
Examination.  Noted was her history of surgical removal of 
her 8th rib and a transverse process of the corresponding 
vertebrae following the finding of a rare stromal muscle cell 
without malignancy.  Upon physical examination, the Veteran 
was noted to have decreased sensation to a pinprick along the 
left chest wall at the 8th thoracic level.  Range of motion 
of the thoracic spine was noted to be normal.  In March 2000, 
the Veteran was awarded service connection for resection of 
the posterior left rib, status-post thoracotomy and 
thoracotransversectomy 7th/8th intercostal space and granted a 
10 percent rating for the rib resection.  

In May 2000, the Veteran underwent a VA examination of the 
spine.  The Veteran complained of numbness and pain in the 
left thoracic area and reported being unable to reach for 
things, kneel, or bend over to the left secondary to left 
chest pain.  She advised that she experienced constant 
pressure in the left chest and had sharp chest pain upon 
breathing.  Movement was noted to aggravate her pain, and she 
reported that her pain had worsened over the years.  The 
Veteran was found to have numbness from T7-10 dermatome on 
the left.  She had spasm of the left lower thoracic 
paraspinals.  Active range of motion for the spine was 
limited to 40 degrees secondary to pain, and left and right 
lateral flexion was limited to 15 degrees secondary to pain.  
Trunk extension was found to be within normal limits.  The 
examiner indicated that the nerve roots affected due to the 
Veteran's service-connected disabilities were the lower 
intercostal nerves from T7-10.  The examiner opined that the 
severity of the Veteran's disability was moderate and her 
loss of motion in the spine was due to her service-connected 
residuals of the surgical resection of the ribs.  

In May 2002, the Veteran underwent x-rays of the spine, and 
was first noted to have mild, dorsal scoliosis, advanced 
degenerative joint disease with osteophytic bridging from T7-
10, and osteopenia.

In a December 2002 EMG report, the Veteran was found to 
denervation of the left thoracic paraspinal muscles near the 
region of her surgery.  This was noted to be consistent with 
a thoracic radiculopathy.  

In June 2003, the Veteran sought VA treatment complaining of 
back pain.  She reported thoracic and left-sided low back 
pain with use of her left arm above her head.  Upon 
examination of the back, she was noted to have some 
tenderness in the lower thoracic spine and a history of 
degenerative joint disease of the spine.  The therapist 
indicated that the Veteran's back range of motion was limited 
secondary to pain in flexion and extension.  There was 
evidence of scoliosis noted in the mid-thoracic area with 
convexity to the left.  There was also decreased sensation in 
the left side as compared to her right side.  The therapist 
diagnosed the Veteran was having myofascial pain syndrome in 
her back secondary to neurofibroma removal.  

In October 2004, the Veteran underwent a MRI of the 
thoracolumbar spine.  There was evidence of mild 
levoscoliosis of the thoracic spine, but the vertebral body 
heights were maintained.  There were mild degenerative disc 
changes found in the lumbar spine, but the thoracic spine 
showed no evidence of disc disease or significant stenosis.  
There was mild disc bulging from T12-L1 noted.  

The following month, the Veteran underwent treatment for 
complaints of her back pain.  She was noted to have diffuse 
tenderness of the thoracic spine.  The physician indicated 
that there was no evidence of recurrence of her neurofibroma.  
She further noted that the Veteran had mild degenerative 
disease.  

In a July 2005 pain management note, the Veteran reported 
numbness on the left side of her mid-back area, secondary to 
her in-service surgery, but did not have any other complaints 
regarding this surgical residual.  Range of motion testing in 
the thoracolumbar spine appeared to reflect limited flexion 
to 60 degrees.  

In October 2005, the Veteran underwent a VA examination.  She 
reported that she experienced pain with bending, turning, 
lifting, pushing, and pulling, and that she believed the pain 
in her low back was related to her thoracic spine disability.  
The Veteran was noted to have thoracoscoliosis and arthritis 
with disc bulging at L2-3 and L3-4.  The examiner indicated 
that the majority of the Veteran's complaints were at the 
lumbar section of her spine.  The Veteran advised that she 
experienced pain of 5 to 9 out of 10, with 10 being the most 
severe pain, and has increased pain with bending and sitting.  
She further reported numbness along the thoracic pain and 
pain in the right flank.  Range of motion testing revealed 
forward flexion of the thoracolumbar spine to 30 degrees, 
with pain from 18 to 30 degrees; extension to 20 degrees, 
with pain from 16 to 20 degrees; left lateral flexion to 30 
degrees, with pain from 10 to 30 degrees; right lateral 
flexion to 30 degrees with pain from 28 to 30 degrees; left 
lateral rotation to 15 degrees; and right lateral rotation to 
18 degrees.  The examiner indicated that there was no effect 
on range of motion upon repetitive motion other than an 
increase in pain.  There was no objective evidence of pain, 
weakness, spasm, or tenderness.  Numbness in the Veteran's 
T7-10 dermatome was confirmed, but otherwise her sensation 
was intact.  The examiner indicated that the Veteran had no 
incapacitating episodes in the past 12 months.  The examiner 
ultimately diagnosed the Veteran as having degenerative disc 
disease of the lumbosacral spine likely due to her thoracic 
neurofibroma excision.  

In June 2008, the Veteran underwent another VA examination.  
The Veteran complained of numbness in the left thoracic area 
and chronic discomfort in that area, as well as in the right 
thoracic and lumbar areas.  The Veteran further reported 
recent sporadic pain in the lateral aspect of both thighs to 
her knees.  She advised that she experiences severe and 
intermittent back spasms-particularly in the lumbar area-
lasting from one to ten days.  She reported flare-ups of pain 
radiating up and down her spine, and it varied from 4 to 9 on 
a scale of 1 to 10.  The Veteran is able to walk up to a 
quarter of a mile and after that, her back pain increases.  
She complained of tenderness over the lower half of her 
thoracic spine through to her lumbar spine.  The Veteran 
advised that she had one incapacitating episode in the last 
twelve months following a sprain in her back.  Her doctor 
gave her a note for being out of work for 3 days and told her 
to rest.  Upon physical examination, there was no tenderness 
noted over the cervical spine or upper half of her thoracic 
spine.  The Veteran had full range of motion of the cervical 
spine in all directions.  Straight leg raising induced low 
back pain at 75 degrees bilaterally, and flexion of the hips 
to 120 degrees revealed complaints of low back pain.  Range 
of motion of the lumbar spine was to 45 degrees of flexion, 
10 degrees extension, 30 degrees of right and left lateral 
flexion, and 60 degrees of rotation in each direction.  The 
Veteran complained of increased low back discomfort with the 
extremes on each movement, except rotation, and there was no 
change with repetitive motions.  The examiner indicated that 
the Veteran's February 2007 MRI revealed mild, S-shaped 
scoliosis of the thoracolumbar spine, and mild to moderate 
degenerative changes of the end plates, discs, and facet 
joints.  There were no compression fractures found.  Disc 
bulging and facet arthropathy was seen throughout the 
thoracolumbar spine, but there was no evidence of spinal 
stenosis.  The examiner ultimately diagnosed the Veteran as 
having diffuse, mild degenerative changes and disc disease of 
the thoracolumbar spine.  He opined that the Veteran's 
degenerative changes and chronic complaints for the thoracic 
and lumbar spine were secondary to her in-service surgical 
procedure and that all symptoms are related to her service-
connected condition.  

Based upon review of the evidence of record, the Board finds 
that the Veteran is not entitled to a rating in excess of 20 
percent for her service-connected limitation of motion of the 
thoracolumbar spine.  As noted above, there is no evidence 
that the Veteran has incapacitating episodes lasting more 
than two weeks, or physician recommended bed rest, nor has 
she contended otherwise, thus, the Board will not address the 
current regulations regarding those issues.

Whether using the old regulations, or the new, the Veteran's 
spine disability does not warrant a rating in excess of 20 
percent.  The Veteran did not have a severe thoracolumbar 
limitation of motion, nor did she have a strain with evidence 
of positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing with irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Further, there was no evidence that her 
thoracolumbar range of motion was severe in nature despite 
her reports of pain.  In May 2000, the Veteran's flexion of 
the thoracolumbar spine was to 40 degrees.  In October 2005, 
her flexion was to 30 degrees and extension to 20 degrees.  
In June 2008, the Veteran's thoracolumbar flexion was to 45 
degrees and extension to 10 degrees.  She has consistently 
reported that she experiences significant pain and was found 
to have degenerative disc disease related to her in-service 
surgical resection.  

The Board finds that the Veteran's complaints of periodic 
pain causing a decrease in thoracolumbar motion is consistent 
with limitation of motion in support of the assignment of a 
20 percent rating under Diagnostic Code 5237.  There is, 
however, no evidence to suggest that the Veteran experiences 
limitation equivalent to severe limitation of motion in the 
thoracolumbar spine so as to allow assignment of a rating 
higher than 20 percent.  Also, because there is also no 
evidence of listing of the spine, forward flexion of the 
thoracolumbar spine 30 degrees or less, abnormal mobility, 
favorable ankylosis of the entire cervical spine, a rating 
higher than 20 percent is denied.  

The Board finds that it would not constitute pyramiding to 
award the Veteran a separate, 10 percent rating for her left 
rib resection (7th/8th rib) in addition to her rating for loss 
of range of motion in the spine due to her rib resection.  
The Board notes that the Veteran's rib resection was 
originally rated at 10 percent under Diagnostic Code 5297, 
and in a January 2001 rating decision, her disability was 
reevaluated as a loss of range of motion of the thoracic 
spine.  The Board finds that the symptomatology of the left 
rib resection and loss of range of motion in the spine are 
not overlapping or duplicative.  As such, an initial 10 
percent rating for the left rib resection is awarded.  

The Board finds that the Veteran is not entitled to a rating 
in excess of 10 percent for her service-connected numbness 
from T7 to T10 dermatome.  The Veteran was rated by analogy 
under Diagnostic Code 8210 for paralysis of the vagus nerve, 
but there is no evidence to support a finding of severe, 
incomplete paralysis of the nerve.  The evidence reflects 
that the Veteran has consistently complained of numbness in 
the left thoracic area where she had surgery, but there is no 
finding that it is severe in nature.  As such, a rating in 
excess of 10 percent for numbness from T7-10 dermatome is 
denied.  

The Board has considered whether staged ratings are 
appropriate and finds that the Veteran is not entitled to 
additional compensation for any other time period during this 
appeal.

The Veteran does not assert that she is totally unemployable 
because of her service-connected rib resection, loss of 
motion of the thoracolumbar spine, and numbness, nor has she 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  Specifically, the Veteran has not 
required frequent periods of hospitalization for treatment of 
her disabilities.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states, "Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to her rib 
resection, loss of motion of the thoracolumbar spine, and 
numbness, the Board finds that the evaluations currently 
assigned adequately reflect the clinically established 
impairment experienced by the Veteran.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Consequently, the Board will not refer this 
claim to the Director of Compensation and Pension for 
extraschedular review.


ORDER

An initial rating in excess of 20 percent for loss of motion 
of the thoracolumbar spine due to surgical resection of the 
rib is denied.

An initial 10 percent rating for resection of the posterior 
left 8th rib, status-post thoracotomy and 
thoractransversectomy, 7th-8th intercostal space is awarded 
subject to the laws and regulations governing the award of 
monetary benefits.

An initial rating in excess of 10 percent for numbness from 
T7 to T10 dermatome is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


